 

Exhibit 10.1

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is made and entered as of November
6, 2020 (the “Effective Date”), by and between Save Foods, Inc., a Delaware
corporation (the “Company”), and S.T. Sporting (1996) Ltd. (the “Consultant”).
Each of the Company and the Consultant shall additionally be referred to herein
as a “Party” and collectively, the “Parties”.

 

1. Services; Term and Termination.

 

1.1. Services. The services which will be provided by the Consultant shall be in
the scope of, and shall include further terms and conditions as specified in
Exhibit A attached hereto (the “Services”).

 

1.2. Commencement. The engagement hereunder shall commence on November 5, 2020
(the “Effective Date”).

 

1.3. Term; Termination. This Agreement shall commence as of the Effective Date,
and shall be in effect unless terminated by either of the Parties at any time
upon sixty (60) days prior written notice (the “Term”).

 

1.4. Nothing in this Agreement shall be interpreted as preventing or restricting
the Company from obtaining or seeking from any other person services of the same
nature as the Services, or otherwise from performing or seeking to perform any
action or operation.

 

2. Compensation.

 

2.1. In full consideration for all Services under this Agreement, the Company
shall pay the Consultant the amounts set forth in Exhibit B attached hereto (the
“Compensation”).

 

2.2. The Compensation shall be paid to Consultant against an invoice issued by
Consultant in accordance with applicable law, setting forth, to the extent
applicable, relevant calculations and the required reports, and to be paid by
the Company within thirty (30) days after the Company’s receipt of such invoice.

 

2.3. The Consultant agrees to pay any and all taxes, fees, duties and/or other
impositions that may be levied on Consultant pursuant to relevant law in
connection herewith, including, self-employment taxes, and to indemnify the
Company in the event the Company is required to pay any such taxes on behalf of
the Consultant and/or anyone on the Consultant’s behalf.

 

2.4. All sums payable under this Agreement shall be made in US Dollars and shall
exclude VAT withholding tax and shall be inclusive of all other taxes, duties,
levies and like matters imposed by any governmental authority, which, if
applicable, shall be paid by the Consultant in accordance with applicable law.
In the event that pursuant to any law or regulation, tax is required to be
withheld at source from any payment made to the Consultant, the Company shall
withhold said tax in accordance with applicable law.

 

2.5. The Compensation under Section ‎2 shall constitute the total and exclusive
compensation payable to Consultant for the Services rendered hereunder.
Consultant shall not be entitled to any other form of compensation, commission,
fee, bonus, expenses reimbursement or any other form of payment in connection
with the Services.

 

3. Confidentiality; Proprietary Rights; Non-Compete; Non Solicitation. For the
purposes of this Section 3, unless the context otherwise requires, the term
“engagement with the Company” shall also include the engagement with the
Company, prior to the execution of this Agreement, and any engagement with any
and all of the Company’s direct and indirect existing and future affiliates,
subsidiaries, parent or related corporations

 

 

2

 

3.1. Confidentiality.

 

3.1.1. Nondisclosure; Recognition of Company’s Rights. At all times during
Consultant’s engagement and thereafter, the Consultant will hold in confidence
and will not disclose, use, lecture upon, or publish any of the Company’s
Confidential Information (as defined below), except as such use is required in
connection with its engagement for the Company, or unless the Company expressly
authorizes in writing such disclosure or publication. The Consultant will obtain
the Company’s written approval before publishing or submitting for publication
any material (written, oral, or otherwise) that relates to its engagement with
the Company and/or incorporates any Confidential Information. The Consultant
hereby assigns to the Company any rights it has or acquires in any and all
Confidential Information and recognizes that all Confidential Information shall
be the sole and exclusive property of the Company and its assigns.

 

3.1.2. For the purpose of this Agreement, “Confidential Information” shall mean
any and all confidential knowledge, data or information related to the Company’s
business as conducted and/or as proposed to be conducted or its actual or
demonstrably anticipated research or development, including without limitation:
(a) trade secrets, inventions, ideas, processes, computer source and object
code, data, formulae, programs, other works of authorship, graphics, creative
works, data, methods, drawings, models, text, photos, audio works, translation
works, broadcasting works, animation works, algorithms, icons, symphonies,
tunes, melodies, sound effects, know-how, improvements, discoveries,
developments, designs, and techniques; (b) information regarding products, plans
for research and development, marketing and business plans, budgets, financial
statements, contracts, prices, suppliers, and customers; (c) information
regarding the skills and compensation of the Company’s consultants, contractors,
and any other service providers of the Company; and (d) the existence of any
business discussions, negotiations, or agreements between the Company and any
third party. Confidential Information shall not include information or matter
that the Consultant can document that (a) was already known to the Consultant
prior to disclosure as can be demonstrated by Consultant’s dated written
records; (b) is independently developed by the Consultant without reference to
or use of the Confidential Information as can be demonstrated by Consultant’s
dated written records; or (c) which at the time of disclosure by the Company is
generally available to the public or thereafter becomes generally available to
the public other than through a breach of any obligation under this Agreement
caused by an act or omission on the part of the Consultant.

 

3.1.3. Third Party Information. The Consultant understands, in addition, that
the Company has received and in the future will receive from third parties
confidential or proprietary information (the “Third Party Information”) subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the term of
Consultant’s engagement and thereafter, it will hold Third Party Information in
strict confidence and will not disclose to anyone (other than the Company
personnel who need to know such information in connection with their work for
the Company) or use, except in connection with his/her work for the Company,
Third Party Information, unless expressly authorized by an officer of the
Company in writing.

 

4. Relationship; Warranties.

 

4.1. Consultant shall at all times act as an independent contractor, and shall
not be, and/or claim to be, an employee or agent of the Company. Consultant
warrants that he is aware that this Agreement is only an agreement for the
provision of services on a strictly contractual basis, and does not create
employer-employee relations between him and the Company and does not confer upon
him any rights, except for those set forth herein explicitly. Without limitation
of the foregoing, Consultant will (a) not enter into any contract, agreement or
other commitment, or incur any obligation or liability, in the name or otherwise
on behalf of the Company; (b) not be entitled to any worker’s compensation,
pension, retirement, insurance or other benefits afforded to employees of the
Company; (c) provide for all applicable income tax and other withholding
relating to Consultant’s compensation; (d) pay all social security, unemployment
and other employer taxes relating to Consultant’s compensation; (e) provide all
worker’s compensation and other insurance relating to Consultant’s engagement;
and (f) perform all reporting, recordkeeping, administrative and similar
functions relating to Consultant’s compensation. The Company is not restricted
in otherwise contracting or engaging any partner by itself or through any third
party.

 

4.2. The Consultant represents and warrants that the execution and delivery of
this Agreement, the performance of the Services and the fulfillment of the terms
hereof will not: (a) constitute, in whole or in part, a default, violation or
breach under or conflict in any way with any agreement, obligation, undertaking
or commitment to which the Consultant is a party or by which he/she is bound,
including without limitation, any confidentiality, invention assignment or
non-competition agreement and (b) do not require the consent, permission or
authorization of or notification to any person or entity.

 

 

3

 

4.3. The Consultant hereby undertakes to comply with all Company disciplinary
regulations, work rules, policies, procedures and objectives, which are relevant
to the performance of the Services or otherwise to consultants of the Company.

 

4.4. The Consultant shall not solicit or accept in connection with the
performance of the Services or in connection with the Company, any gift,
benefit, favor, loan, or any other thing of monetary value, from a person who is
or is possibly connected, directly or indirectly, to either the business of the
Company, a competitor of the Company or a potential competitor of the Company.

 

4.5. The Consultant shall take all necessary precautions to prevent the
occurrence of any bodily injury or property damage, to the Company, its
employees or any third party, arising out of or resulting from the performance
of the Services and shall be solely responsible, and liable, for any such bodily
injury or property damage.

 

5. Miscellaneous. Consultant agrees that any breach of Section 3 above by it
would cause irreparable damage to the Company and that, in the event of such
breach, the Company shall have, in addition to any and all remedies of law, the
right to an injunction, specific performance or other equitable relief to
prevent the violation or threatened violation of the Consultant’s obligations
hereunder. Consultant shall at all times act as an independent contractor, and
shall not be, and/or claim to be, an employee of the Company. This Agreement is
only an agreement for the provision of consulting services on a strictly
contractual basis, and does not create employer-employee relations between the
Consultant and the Company and does not confer upon the Consultant any rights,
except for those set forth herein. This Agreement represents the only Agreement
relating to this subject matter between the Consultant and the Company.
Consultant will not (by contract, operation of law or otherwise) assign this
Agreement or any right or interest in this Agreement without the prior written
consent of the Company. Subject to the foregoing, this Agreement will be fully
binding upon, inure to the benefit of, and be enforceable by the parties and
their respective successors, assigns and legal representatives. This Agreement
shall be construed and governed by New York law, excluding laws relating to
conflicts or choice of law. The Parties submit to the exclusive personal
jurisdiction of the federal and state courts located in the Southern District of
New York in connection with any dispute or any claim related to any dispute. No
modifications or amendments to this Agreement can be made except in writing,
signed by the Consultant and Company. Sections 3,4,5 shall survive termination
or expiration of this Agreement.

 

- Signature Page Follows -

 

 

4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on and as of the Effective Date. This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
and all of which shall be deemed a single agreement.

 

COMPANY:   CONSULTANT:             /s/ Benad Goldwasser     /s/ David Palach  
Save Foods, Inc.     S.T. Sporting (1996) Ltd.           By: Benad Goldwasser  
By: David Palach Title Chairman of the Board   Title Owner

 

- Signature Page to Consulting Agreement / Save Foods, Inc. -

 

 

5

 

Exhibit A

 

Services

 

The Services which shall be provided by Consultant pursuant to this Agreement
shall include:

 

The Consultant shall serve as the co-Chief Executive Officer of the Company,
effective immediately as of the Effective Date.

 

- Exhibit A to Consulting Agreement / Save Foods, Inc. –

 

 

6

 

Exhibit B

 

Compensation

 

In consideration for the Services rendered by the Consultant pursuant to this
Agreement the Company shall pay the Consultant:

 

(i) a monthly fee in the amount of US$ 8,000 (plus VAT, if required by law).

 

(ii) an option grant subject to Company’s current equity incentive plan, the
terms of which will be negotiated in good faith between the Consultant and the
Company’s board of directors.

 

collectively (the “Compensation”).

 

- Exhibit B to Consulting Agreement / Save Foods, Inc. –

 

 



